Title: To James Madison from George W. Erving, 10 June 1802
From: Erving, George W.
To: Madison, James



No 7
SirLondon June 10th 1802
I had the honor to address you last on the 6th March, since when a great pressure of business consequent upon the ⟨r⟩eassembling of the Board has prevented my writing to you upon ordinary occurrences; When the commissioners reassumed their ⟨f⟩unctions the state in which the cases ⟨b⟩efore them were found seemed to have ⟨r⟩esulted from an Expectation that no adjustment with this government upon the difficulties arising out of the 6th & 7th articles of the Treaty was likely to take ⟨p⟩lace, for I was called upon to furnish ⟨p⟩apers necessary for the consideration of nearly 300 Cases in which they were deficient, which shoud have been filed by my predecessor, & which indeed the long suspension of the proceedings of the board afforded ample opportunity for furnishing: Thro’ the hands of our council, proctors, & the private Agents of the claimants, these documents were scattered like the leaves of the Sibyls, & have required almost as much care to collect & arrange; they are now however in a good train & the Board is making considerable progress: The commissioners however have thought proper to defer the making any awards ’till the arrival of the ratification, but many cases have been “decreed to be awarded”; this distinction (perhaps unnecessa⟨ry)⟩ does not retard the business of the Board & may be attended with no inconvenience unless Mr Trumbull (which I trust is not probable) shoud happen to die; in that case indeed if we were unfortunate in the choice of his successor, these decrees being subject to ⟨re⟩vision might be reversed: To avoid this chance, it woud have been better perhaps to have made awards & to have fixed the time of payment (as no precise date coud have been named) in the words of the ⟨c⟩onvention. The business of the court ⟨a⟩dvances rapidly, & their proceedings & decisions it is said have more of Equity & liberality than have heretofore characterized ⟨th⟩em; a change certainly very much to their credit: No present calculation ⟨c⟩an possibly resolve the question as to how much more than 600,000 £ stipulated to be paid by the convention, may be Expected to be recovered from the British government thro’ the awards of the commissioners ⟨a⟩bove what in the present temper of the ⟨co⟩urt of appeals may be there decreed in ⟨o⟩ur favor; I shoud indeed imagine a large sum—but this however ought to be supposed to depend a great deal upon Mr Trumbulls life; an English commissioner in his place (upon the supposition that we are not intitled to name his successor, but must submit to the mode of appointment prescribed in the treaty) & it is to be presumed that the awards woud amount to very much less than may be expected to be given in the present state of the board; the British cases woud then doubtless be all decided against us: Considering that there is by no means a general wish in the Board to Expedite the business before them, I look at this chance (which perhaps is small) with some little apprehension, & mention it that you may Sir if you please consider whether any steps can be taken to diminish it by obtaining more frequent sittings of the Commissioners, if not by fixing upon an absolute period for the ⟨c⟩ompletion of their business. But having ⟨a⟩dverted to this tardiness of the Board, I ⟨o⟩ught in justice to Mr Pinkney to Exonerate ⟨h⟩im from any part in the charge, he has frequently Expressed to me the utmost Earnestness to bring the business to a speedy termination, & I have reason to think that he has very strenuously Exerted himself at the Board to produce a similar disposition; ⟨u⟩nfortunately without Effect; He is of an ⟨o⟩pinion with which I coincide, that if the ⟨c⟩ommissioners woud meet regularly 5 or Even four times pr Week for 12 or 15 months the whole business might be completed; At the rate of twice or three times a week, at the utmost for two or three hours, with occasional vacancies & prorogations, it may be eke’d out to three or four years.
Mr. Lenox intending to return to the United States Hath in compliance with your directions transferred the business of his agency to me, in Consequence of which I have written a circular letter to the consuls of which a copy is inclosed: I have no particular instructions as to my conduct in this department of business, therefore as respects its connection with the admiralty I follow the methods observed by Mr Lenox, & as to the disbursements for the releif of seamen I continue to make them according to the same rules & to the same Extent as before: I have thought it necessary to caution the other consuls against assuming a latitude in making disbursements which might swell the amount of our annual Expenditure in this Country, & yet the provision afforded by the law is really very inadequate to the releif of those in real distress: A longer acquaintance with the character of our sailors has however convinced me that an alteration of the law in this particular woud not be beneficial, & that a superintending discretion ⟨g⟩iven to persons in whose discretion government ⟨ca⟩n confide, woud be more likely to answer ⟨go⟩od purposes; for however valuable this ⟨c⟩lass of our citizens as a body, & however necessary therefore to extend the protection & support of government to them in foreign countries, yet there are amongst them such ⟨a⟩ proportion of dissolute idle and improvident ⟨c⟩haracters, that were they intitled by law to claim any allowance which might suffice for their support (& they most of them learn Enough of law to know what they may claim) the benevolence of government woud be abused, the extent of the charge woud be Enormous, & ⟨w⟩e shoud lose to a very Considerable degree the benefit of their services: The difficulty which Consuls have formerly found in settling their Accounts with government, has restrained them from making large disbursements—& as it is impossible for us to have in all situatio⟨ns⟩ officers who coud be induced to a strict Œconom⟨y⟩ from any other motive, perhaps to give general discretionary powers woud not be adviseable. Under the best regulations the expence of this department must always be very considerable, but permit me Sir to renew a suggestion contained in a former letter; if by legislative provision the masters of vessels coud be placed in the power of the consul, if their papers might be witheld & their ships detained till they had complied with the duties imposed upon them by the law, a great deal of Expence woud be saved & every other good purpose answered: A regular return so much desired by government of the state of our trade might al⟨so⟩ be easily obtained, which under the present state of the law as respects this port I find impracticable; Mr Maury at Liverpool writes to the Same Effect; he says that he ⟨k⟩nows “from 12 years Experience that such returns cannot be had from the masters without the means of compelling compliance.” In this important port only Eleven masters have reported their Vessels since my being in ⟨o⟩ffice! I find it very difficult Even to persuade many of them to take men on board; sometimes after taking them they have set them on shore again in their passage down the river; they discharge them, leave them behind sick, & unprovided for; & are guilty of Numerous irregularities, which with all my exertions I am not able to correct: A great deal of this results from their independance of the Consul in this port, & I have reason to think that some of their consignees here have ⟨c⟩ontributed not a little to this negligence; ⟨m⟩ost or all of our Merchants have their particular correspondents & consignees here who may be presumed to be a little jealous lest the influence of the consul shoud draw some of their busines⟨s⟩ to himself; & tho such apprehensions are vain with respect to me, yet as a general principle probably they consider it wise to discourage as much as possible a communication between the consul & the masters of vessels: amongst this class of our citizens too are of course many who have no disposition but what necessity may create to contribute to any regulations, the sole object of such is their private Emolument & they cannot Extend their ideas to national advantages. Do not these things shew the necessity of some more strict regulations; I mean also Sir to suggest that the want of such regulations is more mischevious in this port than elsewhere.
Mr Lenox has made representations to you respecting the conduct of Messrs Bird & co bankers of the United States in refusing to advance upon the credit of the U. S. the sum necessary to Enable him to settle his Accounts; if on these grounds you shall see fit to change your bankers or to make any alteration in this Establishment, I woud take the ⟨l⟩iberty of recommending that the depositary of the public monies shoud be a banker by business, because the transactions of such a person being confined altogether to money, he has no objection at any time to make the advances that may be accidentally ⟨r⟩equired: Without intending any disparagement to the credit of Messrs Bird & Co it is fair ⟨to⟩ observe that the stability of a banking house Exposed to no speculations or risques, must always be less precarious than that of an house Engaged in mercantile concerns: I coud recommend as persons very proper for this trust Messrs George & Richard Lee & ⟨N?⟩iles Satterthwaite of Lombard Street, a long Established, highly respectable & substantial house.
The regulations respecting Aliens in this country still continue in force; none of our citizens can proceed after landing in the country, or go out of it, or reside in it without the Express permission of government.
As the ships of war are paid off our men are discharged with others, no general discharge of Americans has taken place; particular applications are regularly attended to by the Admiralty, & if the men applied for have proper documents, & have not Entered, they are discharged; but this is of course a slow process, & after all cannot releive nearly the whole of those which we now have in the British service, many being without documents & not in a situation to procure them, many having been induced to enter; & some doubtless who are claimed as British subjects who are on that Account detained tho they may have protections. I have the honor to be Sir With the Most perfect respect Your very obt St
George W Erving
14 June
We have heard by private letters of the ratification of the convention. Since Writing the above I have conversed further with Mr Pinkney respecting the progress of the business at the Board; he expresses himself for the present satisfied with the attention of the English commissioners. After some discussion upon this subject it seems to be ⟨u⟩nderstood that they are to meet only twice ⟨a⟩ week, but to decide from four to six cases: ⟨if⟩ there shoud be no interruption of or relaxation in this plan we may Expect to see the business completed in a year & a half or two years at furthest.
 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). Margins of RC obscured by binding. The enclosure (3 pp.; docketed by Brent) is a “Circular to the Consuls,” 3 May 1802.


